

117 HR 2113 IH: Sanctioning Iranian-Backed Militia Terrorists Act
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2113IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Steube (for himself, Mr. Wilson of South Carolina, and Mr. Banks) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo impose sanctions with respect to Kata’ib Sayyid al-Shuhada.1.Short titleThis Act may be cited as the Sanctioning Iranian-Backed Militia Terrorists Act.2.FindingsCongress finds the following:(1)Kata’ib Sayyid al-Shuhada (KSS) is an Iranian-backed Iraqi militia founded in 2003 by Abu Mustafa al-Sheibani, who was sanctioned on January 9, 2008, by the Department of the Treasury for threatening the peace and stability of Iraq and the Government of Iraq. Sheibani led a network which according to the Department of the Treasury conducted improvised explosive device attacks against United States soldiers in Baghdad.(2)KSS openly recognizes the Iranian Supreme Leader Ali Khamanei as its spiritual leader.(3)KSS is provided training, funding, and arms by Iran’s Islamic Revolutionary Guard Corps (IRGC) and IRGC-Quds Forces and works closely with Kata’ib Hezbollah (KH), Lebanese Hezbollah, and Asa’ib Ahl al-Haq (AAH), all of which have been designated as Foreign Terrorist Organizations by the Department of State.(4)KSS has fought under the command of former IRGC-Quds Forces commander Qassem Soleimani. The militia has members who operate as a unit of the Popular Mobilization Forces (PMF), which is a formal part of the Iraqi federal government under the authority of the Prime Minister of Iraq and which receives funding from the Iraqi federal government, including salaries. (5)Since its founding KSS has deployed forces to Syria to engaged in military operations supporting the Government of Syria, including offensives in Daraa, Quneitera, the Damascus suburbs, and the Aleppo countryside.(6)In 2015, KSS threatened to strike and destroy Saudi Arabia, saying in a statement: We in the Sayyid al Shuhada Battalion consider Saudi interests a legitimate and permissible target on all levels, and we will strike and destroy them whenever it pleases us..(7)In August 2019, Abu Alaa al-Wala’i, a leader of KSS, said that All Americans will be held hostage by the resistance factions in the event of a war..(8)On February 14, 2020, the Department of State announced that sanctions were imposed on KSS pursuant to section 3 of the Iran, North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) for engaging in illicit arms transfers to or acquisition from Iran.(9)On February 25, 2021, President Biden ordered airstrikes against infrastructure utilized by Iranian-backed militias in eastern Syria in response to attacks against United States personnel in Iraq. According to the Department of Defense's statement on February 25, 2021, the strikes destroyed multiple facilities located at a border control point used by a number of Iranian-backed militant groups, including Kait’ib Hezbollah (KH) and Kait’ib Sayyid al-Shuhada (KSS)..3.Imposition of sanctions(a)In generalThe President shall impose the sanctions described in subsection (b) with respect to—(1)Kata’ib Sayyid al-Shuhada; and(2)any foreign person that is a member, agent, or affiliate of, or owned or controlled by, Kata’ib Sayyid al-Shuhada.(b)Sanctions describedThe sanctions described in this subsection are—(1)sanctions applicable with respect to a foreign person pursuant to section 7412(b) of the Caesar Syria Civilian Protection Act of 2019 (22 U.S.C. 8791 note); and(2)sanctions applicable with respect to a foreign person pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism).